Citation Nr: 1200471	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1971 to March 1973.  He served in Vietnam from April 1972 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at an August 2011 hearing held before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran revoked the power of attorney he had granted to the Disabled American Veterans, and elected to proceed pro se.  The record was left open for 60 days to allow the Veteran to submit additional evidence, to include lay statements.  He submitted copies of older medical reports, but did not waive initial RO consideration.

The issue with regard to hearing loss has been recharacterized to better reflect the evidence of record and allegations of the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In March 2010, the Veteran indicated to his treating VA doctor that he was receiving Social Security Administration (SSA) disability; he had been injured at work in 2001 and forced to retire.  These records potentially contain relevant information regarding the onset, continuity, or etiology of his claimed disabilities.  While the main cause of his entitlement appears to be his industrial accident and resulting respiratory disability, the SSA may have also considered the impact of other existing conditions.  The Board cannot determine from the record that there is no relevant information contained in the SSA records and therefore must remand the case to obtain them.  The duty to assist requires VA to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).

With regard to the claims of service connection for hearing loss and tinnitus, the Veteran maintains that both conditions began in service, when he was exposed on deck during an attack on his ship by North Vietnamese aircraft.  Service personnel records verify Vietnam service, and show that the majority of the Veteran's time was spent in foreign or shipboard service.  His allegations are consistent with his reported duties as a Shore Party Specialist, and the circumstances he describes are consistent with the role of the ship (USS Point Defiance (LSD-31)) and the circumstances of its service in Vietnam.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the alleged acoustic trauma did occur.

Examination is required for hearing loss and tinnitus.  No examination has been provided with respect to tinnitus.  The Veteran is competent to report current symptoms, and in-service acoustic trauma raises the reasonable possibility of a nexus.  Examination, with medical opinion, is warranted.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The January 2010 VA audio examination did not address tinnitus, and in light of inadequacies with that examination, the Board may not draw any inference from the absence of specific complaints at that time.

Similar inadequacies also require a new examination with regard to hearing loss.  The examiner reviewed the claims file, and stated that puretone thresholds at entry and separation from service "were the same" except for the right ear at 4000 Hz.  Test results, in fact, show variance of thresholds in all frequencies except 2000 Hz, in both ears.  Some thresholds improved, while some worsened.  The rationale given by the examiner is therefore flawed and inadequate, as it is based upon a clearly incorrect premise. 

Moreover, the examiner failed to address the question of aggravation with respect to hearing loss.  Right ear hearing loss was established on examination for entry into service; an opinion as to whether the disability was chronically aggravated beyond the natural progression of the disease is required for that ear.  For the left ear, the question remains whether currently diagnosed hearing loss disability was caused or aggravated by the Veteran's in-service noise exposure.

Finally, updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Wilmington, Delaware VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, since November 2010.

2.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/
supplemental income benefits by the Veteran or on his behalf.  The Veteran indicated that he was awarded of SSA disability benefits in the 1980s.  All records/
responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA audio examination.  The claims file must be reviewed in conjunction with the examination.  All required testing must be accomplished and reported.  The examiner should be informed that noise exposure in service, from firing of shipboard guns, is established.  

With respect to tinnitus, the examiner must state whether a current diagnosis is warranted.  A clear history of onset should be obtained, and the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus is related to in-service acoustic trauma.

With respect to right ear hearing loss, the examiner must opine as to whether is there clear and unmistakable evidence that the preexisting right ear hearing loss disability was not aggravated (increased in disability beyond the natural progress of the condition) during service.  The examiner must discuss the clinical significance (if any) of the various shifts in puretone thresholds at multiple frequencies, particularly at 4000 Hz.

With respect to left ear hearing loss, the examiner must opine as to whether in-service acoustic trauma caused or aggravated the current left ear hearing disability.  The examiner must discuss the clinical significance (if any) of the various shifts in puretone thresholds at multiple frequencies.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


